720 S.E.2d 7 (2011)
365 N.C. 366
STATE
Kenneth Bernard DAVIS.
No. 114A10-1.
Supreme Court of North Carolina.
December 8, 2011.
Bryan Gates, Winston-Salem, for Davis, Kenneth Bernard.
E. Burke Haywood, Special Deputy Attorney General, for State of NC.
Kenneth Davis, Polkton, for Kenneth Bernard Davis.
Peter S. Gilchrist, III, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 1st of December 2011 by Defendant for Termination of Counsel and Reappointment of Defense Appellate Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 8th of December 2011."